NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARLO CARRION,                                  No. 15-56391

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00829-BRO-FFM

 v.
                                                MEMORANDUM*
UNITED STUDENT AID FUNDS, INC.,
Erroneously Sued As SLM Corporation
Erroneously Sued As Naviet; NAVIENT
SOLUTIONS, INC., FKA Sallie Mae Inc.,
Erroneously Sued As Sallie Mae Inc. et al,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                Beverly Reid O’Connell, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Carlo Carrion appeals pro se from the district court’s judgment dismissing

his action alleging Fair Credit Reporting Act (“FCRA”) and fraud claims in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with Carrion’s student loans. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hunter v. Philip Morris USA, 582 F.3d 1039, 1042

(9th Cir. 2009) (denial of motion to remand); Heliotrope Gen., Inc. v. Ford Motor

Co., 189 F.3d 971, 978 (9th Cir. 1999) (dismissal under Federal Rule of Civil

Procedure 12(c)). We affirm.

      The district court properly denied Carrion’s motion to remand this action to

state court because Carrion’s complaint “contains a cause of action that is within

the original jurisdiction of the district court.” Hunter, 582 F.3d at 1042 (citations

and internal quotation marks omitted); see 28 U.S.C. § 1331 (district courts have

original jurisdiction over civil actions arising under federal law); id. § 1367(a)

(district courts have supplemental jurisdiction over related state law claims); id. §

1441(a) (providing for removal of civil action to district court where action

invokes district court’s original jurisdiction).

      The district court properly dismissed Carrion’s action as barred by the

applicable statutes of limitations. See 15 U.S.C. § 1681p (FCRA action must be

filed two years after plaintiff discovers the violation, or five years after the

violation occurs, whichever is earlier); Drew v. Equifax Info. Servs., LLC, 690 F.3d
1100, 1109-10 (9th Cir. 2012) (constructive discovery triggers FCRA’s two-year

limitations period); Cal. Civ. Proc. Code § 338(d) (imposing three-year statute of

limitations on fraud claim, commencing when plaintiff “discover[s] . . . the facts


                                            2                                      15-56391
constituting the fraud”); Kline v. Turner, 105 Cal. Rptr. 2d 699, 702 (Ct. App.

2001) (interpreting “discovery” under Cal. Civ. Proc. Code § 338(d) “to mean not

when the plaintiff became aware of the specific wrong alleged, but when the

plaintiff suspected or should have suspected that an injury was caused by

wrongdoing”).

      We reject as unsupported by the record Carrion’s contentions that

defendants’ notice of removal was untimely and that defendants violated Carrion’s

due process rights by failing to serve properly the notice of removal.

      AFFIRMED.




                                          3                                   15-56391